Citation Nr: 0002212	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-49 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 1996 decision by the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for PTSD.


FINDING OF FACT

Competent medical evidence has been submitted that provides a 
diagnosis of PTSD which has been implicitly linked to the 
veteran's in-service experiences.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran is 
entitled to service connection for PTSD.  It is alleged that 
the veteran has PTSD as a result of stressors he experienced 
while serving as a reel operator aboard aircraft that were 
towing targets for target practice.  Specifically, the 
veteran reported that, while performing his job as a reel 
operator on one occasion, the tow cable became tangled and 
nearly caused the aircraft in which he flew to crash.  He 
also indicated that his airplane was occasionally shot at by 
the attacking aircraft, and that his aircraft was 
occasionally hit by flack from anti-aircraft guns.  He 
reported that he saw numerous crashes, and that he 
periodically suffered from lack of oxygen while flying at 
altitudes of approximately 20,000 feet.  See August 1996 VA 
examination report, November 1996 VA Form 9, and July 1997 
personal hearing testimony.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  To be well grounded, however, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 71, 81 (1990).  

A grant of service connection for PTSD "requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of [38 C.F.R. Part 4]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (1999).  

In the veteran's case, the evidence of record includes a 
diagnosis of PTSD by VA medical personnel.  See August 1996 
VA examination.  The evidence of record also includes 
statements from the veteran to the effect that he was exposed 
to severe stressors in service.  See August 1996 VA 
examination report, November 1996 VA Form 9, and July 1997 
personal hearing testimony.  Furthermore, the August 1996 VA 
examiner opined that the veteran meets the criteria for PTSD 
as defined by the DSM IV.  This examiner appears to relate 
the diagnosis to the veteran's service experiences as a 
target reel operator.


Under these circumstances, especially in light of the current 
diagnosis and the implied link between current disability and 
in-service experiences, the Board finds that the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1999); Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993).


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

As suggested in the Board's decision above, there is some 
indication in the record that the veteran has PTSD due to his 
experiences as a tow target reel operator.  Such a 
relationship suggests a grant of compensation under 
38 U.S.C.A. § 1110.  Id. 

As stated above, the veteran claims to have PTSD as a result 
of the stressors he experienced while aboard tow aircraft, 
flying with training pilots, as a target reel operator.  In 
addition to the stressor information reported above, the 
veteran also testified that, on one occasion, airmen he lived 
with were killed when an attacking aircraft flew into a 
target and both planes crashed.  He reported that, on another 
occasion, the tow cable wrapped itself around the tail of his 
airplane and caused the aircraft to go into an uncontrollable 
dive until he cut the cable.  Lastly, he reported seeing, on 
a number of occasions, aircraft crash because of pilots with 
too little training.  See July 1997 personal hearing 
testimony.

A review of available service personnel records reveals that 
the veteran's  military specialty was indeed as a tow target 
real operator.  He had 2,500 flying hours in this job.  
Moreover, service medical records reported that the veteran 
flew at an altitude, 

on at least one occasion, of 15,000 feet.  See service 
medical records dated in May 1945. 

However, while the RO has obtained service medical records 
and some personnel records, the Board finds that the duty to 
assist has not been fulfilled.  This is so because all of the 
avenues available for corroborating the veteran's claimed 
stressors have not been fully explored.  Specifically, the 
record on appeal does not show that the RO ever contacted the 
service department or other agency, such as the National 
Archives, to obtain documentation that might verify the 
claimed stressors.  Therefore, a remand is required to obtain 
a more definite statement of the veteran's stressors and to 
attempt to verify the alleged stressors.  (It should be 
pointed out that corroboration of every detail, such as the 
veteran's own personal involvement, is not necessary.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).)

Moreover, because the August 1996 VA examiner did not have 
the claim's folder available prior to the examination so that 
the veteran's history could be reviewed, on remand, the 
veteran should be scheduled for a VA psychiatric examination 
that takes into account the entire record on appeal and any 
supporting evidence of the claimed stressors, or lack 
thereof.  On examination, the examiner should comment on the 
link between current symptomatology and one or more of the 
in-service stressors, as well as the sufficiency of the 
stressor(s) to establish the diagnosis of PTSD.

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should, with the 
veteran's assistance, seek any additional 
PTSD treatment records, including all 
treatment records at the VA medical 
center (VAMC) in Providence, RI.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide more specific details of the 
claimed stressful events during service, 
including units of assignment, the names 
of others who were present during any of 
the stressful experiences, the names of 
the individuals who were killed in the 
aircraft crashes he described, and the 
exact date(s) of these incidents. 

4.  The RO should undertake additional 
development in order to obtain 
verification of the alleged stressors.  
See Suozzi, supra.  Among other things, 
incident reports for the veteran's unit 
as well as any investigation reports for 
the incidents should be sought.  Any 
additional development suggested should 
be undertaken.  All information obtained 
should be incorporated in the claims 
file.

5.  Thereafter, the RO should arrange 
for the veteran to be examined to 
determine if he currently has PTSD due 
to any in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claim's folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating any of 
the veteran's experiences.


a.  If the diagnosis of PTSD is 
deemed appropriate, the examiner 
should comment on the link between 
current symptomatology and one or 
more of the in-service stressors.  
The sufficiency of the stressor(s) 
to establish the diagnosis of PTSD 
should be noted.

b.  If the diagnosis of PTSD is not 
deemed appropriate, the examiner 
should explain this position in 
light of the August 1996 VA 
examiner's findings of PTSD as noted 
in the record.  

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



